SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Act of 1934 Bryn Mawr Bank Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) October 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X] Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a Reporting Person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No: 117665109 Page 2 of 6 1.Names of Reporting Persons. Fulton Financial Corporation I.R.S. Identification Nos. of above persons 23-2195389 2.Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3.SEC Use Only 4.Citizenship or Place of Organization Pennsylvania Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power 6.Shared Voting Power 0 7.Sole Dispositive Power 8.Shared Dispositive Power 0 9.Aggregate Amount Beneficially Owned by Each Reporting Person 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11. Percent of Class Represented by Amount in Row (9) 7.3% 12. Type of Reporting Person CO, HC Cusip No: 117665109 Page 3 of 6 Item 1(a). Name of Issuer: Bryn Mawr Bank Corporation Item 1(b). Address of Issuer's Principal Executive Offices: 801 Lancaster Avenue Bryn Mawr, Pennsylvania 19010 Item 2(a). Name of Person Filing: Fulton Financial Corporation Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal office of the Reporting Person is One Penn Square, Lancaster Pennsylvania 17602. Item 2(c). Citizenship: Fulton Financial Corporation is a Pennsylvania corporation. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: Item 3. If this statement is filed pursuant to Rule 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: This Item is not applicable to the Reporting Person. Item 4. Ownership. (a)Amount Beneficially Owned:970,062 shares. (b)Percent of Class:7.3% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 970,062 (ii)Shared power to vote or to direct the vote:0 (iii) Sole power to dispose or to direct the disposition of:970,062 (iv)Shared power to dispose or to direct the disposition of:0 Cusip No: 117665109 Page 4 of 6 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the Reporting Person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:[] Item 6. Ownership of More than Five Percent on Behalf of Another Person. No other persons have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock held by Fulton Financial Corporation. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. See attached Exhibit A. Item 8. Identification and Classification of Members of the Group. This Item is not applicable to the Reporting Person. Item 9. Notice of Dissolution of Group. This Item is not applicable to the Reporting Person. Item 10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Cusip No: 117665109 Page5 of 6 After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. November 13, 2012 (Date) FULTON FINANCIAL CORPORATION By:/s/ Charles J. Nugent Charles J. Nugent Senior Executive Vice President and Chief Financial Officer Cusip No: 117665109 Page 6 of 6 Exhibit A FFC Management, Inc., aDelaware corporation, is a wholly-owned subsidiary of Fulton Financial Corporation and directly acquired the securities being reported by Fulton Financial Corporation on this Schedule 13G.
